Citation Nr: 1108259	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical and thoracic spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a final decision can be rendered with respect to the claim on appeal.  Initially, it is observed that a considerable amount of medical evidence consisting of records of VA treatment has been added to the record since the RO last adjudicated the claim in the March 2009 statement of the case (SOC).  This evidence was not accompanied by a waiver of initial AOJ adjudication and the Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010).  The claim must therefore be remanded for AOJ adjudication for consideration of the additional evidence. 

Additionally, in June 2008, while undergoing treatment at the Salisbury VA Medical Center (VAMC), the Veteran indicated that he had been in receipt of Supplemental Security Income (SSI) benefit payments provided by the Social Security Administration (SSA).  Although the Veteran stated that he no longer received such payments, he had been receiving them until 2006.  Entitlement to SSI benefits is based on whether an individual meets certain income and age/disability requirements, but the exact nature of the disability, if any, that SSA recognized in order to award the SSI benefits is unclear in this case.  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  The Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  The Board finds no indication that the RO has attempted obtain the Veteran's SSA records.  Because the evidence of record does not indicate the relevancy of the SSA records with regard to the current issue on appeal, the SSA records should be requested per VA's duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Finally, in May 2009, the RO determined that it was unable to obtain certain records of VA treatment from the Salisbury and Richmond VAMCs.  The Veteran was notified in a May 2009 letter that VA was unable obtain these records on his behalf, and he responded that he would gather his treatment records and submit them as soon as possible.  The case was certified to the Board in May 2010, and no additional treatment records were ever submitted.  Upon remand, the Veteran should again be contacted and asked to submit any records of treatment for the claimed disability in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit any records of treatment pertaining to the disabilities on appeal currently in his possession.  

2.  Contact the SSA and obtain any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning any claim, including any records obtained or created and any determinations made.   All records and responses received should be associated with the claims file.  

3.  If the benefit sought on appeal is not fully granted, readjudicate the claim with consideration of all the evidence of record, including that added to the record after the March 2009 statement of the case, and issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


